THE LAW OFFICES OF

ANDREW J. FrRiscH, PLLC

ONE PENN PLAZA
58rd FLOOR
NEW YORK, NEW YORK 10119
(212) 285-8000

FAX: (646) 304-0852 May 13, 2019

JASON D. WRIGHT
ADMITTED IN NEW YORK. VIRGINIA
AND THE DISTRICT OF COLUMBIA
OF COUNSEL

By ECF

The Honorable Edward R. Korman
United States District Judge
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Aleksandr Zhukov
Criminal Docket No. 18-633 (ERK)

Dear Judge Korman:

On behalf of Aleksandr Zhukov in the above-referenced case, I write to request
that Mr. Zhukov’s next status conference be rescheduled from June 19, 2019, to June 26, 2019, at
2:00 p.m. When the date was set, I had not remembered that I have a medical appointment on
June 19 in New Jersey that I cannot reschedule. I have confirmed AUSA Mindlin’s availability
for June 26. To the extent an exclusion of time is necessary for the time between June 19 and 26
in this complex multi-defendant case, I consent on behalf of Mr. Zhukov.

Respectfully submitted,

/s/
Andrew J. Frisch

cc: AUSA Alex Mindlin

WWW.ANDREWFRISCH.COM
